Bussey, Justice.
Following the direction of a verdict in favor of the defendant-respondent, upon the trial of this cause, counsel for plaintiff-appellant in due time served notice of intention to appeal and a proposed case and exceptions; respondent’s counsel duly served proposed amendments and the case on appeal became settled by operation of law on March 12, 1963.
Thereafter, counsel for appellant had some correspondence with the court reporter with reference to a transcript of record, but sought no extension of time from opposing counsel for docketing the appeal in the Supreme Court; did not move for an extension of time before either the judge who heard the cause or a justice of this court, pursuant to Section 7-410 of the 1962 Code, and did not file the return in this court within the twenty days provided by Supreme Court Rule 1.
Subsequently, respondent moved before the Honorable Bruce Littlejohn, Judge of the Seventh Judicial Circuit, for an order dismissing the appeal, which order was granted. The appellant alleges error on the part of the circuit judge in dismissing the appeal. That there was no error on the part of the circuit court is clearly shown by many decisions of this court. See, inter alia, Wade v. Gore, 154 S. C. 262, 151 S. E. 470; McPherson v. Anderson, 202 S. C. 312, 24 S. E. (2d) 516; Associated Petroleum Carriers v. Mutual Properties, Inc., 235 S. C. 195, 110 S. E. (2d) 861. Indeed, the circuit court had no alternative.
Affirmed.
Taylor, C. J., and Moss, Lewis and Brailsford, JJ., concur.